DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on November 13, 2019. Claims 1 through 20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on November 13, 2019 and June 23, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Priority to Prov. App. No. 62/805,682 is acknowledged.

Specification
The abstract of the disclosure is objected to because there is a paragraph number at the beginning of the abstract which should be removed.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 20 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The term "slow walk" in this claim is a relative term which renders the claim indefinite.  The term "slow walk" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of this Action, Examiner is interpreting the term slow walk to be anything between stopped and a full gallop. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, 14-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the video “Giant Marionettes take over Montreal” (hereinafter, “Giant”). Still images of the video are labeled on the attached NPL document and are cited to below. Additionally, sections of the video described by timing within the video are also cited.

Regarding claim 1, Giant discloses a mobile character control system, comprising: 
a platform configured to support an operator (see at least Fig. 1, element 1; the platform supports all of the operators); a character assembly engaged with the platform and comprising actuatable features configured to simulate movement of a creature (see at least the video at 1:03-1:15, Fig. 1, element 2, and element 3; the dog (i.e., character assembly) is configured to simulate the movement of a creature via the joints of the dog (i.e., actuatable features)); 
a control system configured to actuate the actuatable features of the character assembly in response to signals received from control features controlled by the operator (see at least the video at 1:03-1:15, and Fig. 1, element 4; the pulley system (i.e., control system) controls the movement of the joints of the dog (i.e., actuatable features) via manual movements received from the operator (i.e., signals)); and 
a transportation assembly configured to direct movement of the platform (see at least Fig. 1, element 5; the vehicle platform includes a driver that directs movement of the platform via at least a steering wheel), wherein the transportation assembly is configured to support the character assembly (see at least Fig. 1; the vehicle (i.e., transportation assembly) supports the dog (i.e., character assembly)).

Regarding claim 2, Giant discloses all of the limitations of claim 1. Additionally, Giant discloses wherein the actuatable features are configured to actuate in different ways to cause differing motion types for the actuatable features based on different characteristics of the signals received from the control features (see at least the video at 0:00 and at 1:03; different poses and movements are obtained via different movements of the operators for positioning the pulley system strings attached to the joints of the dog).

Regarding claim 3, Giant discloses all of the limitations of claim 1. Additionally, Giant discloses wherein the character assembly comprises one or more manual control features that enable the operator to manually direct movement of the actuatable features (see at least Fig. 2, element 6; the handle and/or the wheel are each manual control features which enable the operator to manual direct movement of the joints of the dog (i.e., actuatable features)). 

Regarding claim 4, Giant discloses all of the limitations of claim 3. Additionally, Giant discloses wherein the one or more manual control features comprise stilts, handholds, footholds, or any combination thereof (see at least Fig. 2, element 6; the handle is a handhold).

Regarding claim 5, Giant discloses all of the limitations of claim 1. Additionally, Giant discloses wherein the character assembly comprises an auxiliary effect feature consistent with a theme of the character assembly (see at least the video at 1:03-1:09; the end of the dog tail which moves as the tail moves is an auxiliary effect consistent with the theme of the character assembly).

Regarding claim 7, Giant discloses all of the limitations of claim 1. Additionally, Giant discloses comprising the control features, wherein the control features comprise a button, a control pad, a joystick, or a combination thereof (see at least Fig. 1, element 5; the driver 

Regarding claim 8, Giant discloses all of the limitations of claim 7. Additionally, Giant discloses wherein the control features are configured to be interacted with by the operator and to direct the signals to the control system (see at least the video at 1:03-1:15; the operator(s) interact with various handholds, wheels, etc. to send signals to the pulley system (i.e., control system)).

Regarding claim 9, Giant discloses all of the limitations of claim 1. Additionally, Giant discloses comprising a supplemental transportation device configured to enable the platform to move via a manual force applied by the operator.

Regarding claim 10, Giant discloses all of the limitations of claim 9. Additionally, Giant discloses wherein the supplemental transportation device comprises a hydraulic motion bar (see at least the video at 1:03-1:15; it is well-known in the art that an industrial crane includes a hydraulic motion bar, and there is a vehicle present in the video which acts as the transportation device).

Regarding claim 11, Giant discloses all of the limitations of claim 1. Additionally, Giant discloses wherein the transportation assembly comprises a drive configured to cause rotation of wheels to direct movement of the platform (see at least the video at 1:03-1:15; it is well-known in the art that an industrial crane must have a drive if it is to propel forward just as the crane propels forward in the video).

Regarding claim 12, Giant discloses a vehicle comprising: 
a character assembly comprising structural components configured to be actuated by actuators to simulate movement of a character (see at least the video at 1:03-1:15, Fig. 1, element 2, and element 3; the dog (i.e., character assembly) is configured to simulate the movement of a creature via the joints of the dog (i.e., actuatable features)); 
an operator compartment positioned within the character assembly and including one or more control features (see at least Fig. 1, element 5; the vehicle platform includes a driver that directs movement of the platform via at least a steering wheel. The operator is inside part of the character assembly); 
a control system configured to actuate the actuators of the character assembly based on input from the one or more control features (see at least the video at 1:03-1:15, and Fig. 1, element 4; the pulley system (i.e., control system) controls the movement of the joints of the dog (i.e., actuatable features) via manual movements received from the operator (i.e., signals)); and 
a transportation assembly configured to support and move the character assembly (see at least Fig. 1; the vehicle (i.e., transportation assembly) supports the dog (i.e., character assembly)).

Regarding claim 14, Giant discloses all of the limitations of claim 12. Additionally, Giant discloses comprising additional control features located remotely from the vehicle (see at least Fig. 2; at least some control features such as the handholds are not located within the vehicle).

Regarding claim 15, Giant discloses all of the limitations of claim 12. Additionally, Giant discloses wherein the structural components comprise front legs and hind legs (see at least Fig. 1), wherein a first control feature of the one or more control features is configured to control the front legs, wherein a second control feature of the one or more control features is configured to control the hind legs (see at least the video at 1:03-1:15; the pulley system includes wheels and/or handholds for controlling each leg of the dog).

Regarding claim 17, Giant discloses all of the limitations of claim 12. Additionally, Giant discloses wherein the control system is configured to actuate the actuators of the character assembly to move the structural components according to a first type of motion in response to the transportation assembly moving the character assembly in a straight line (see at least the video at 1:03-1:15; the dog walks in a straight line); and wherein the control system is configured to control the actuators to move the structural components according to a second type of motion in response to the transportation assembly turning the character assembly (see at least the video at 0:00; the dog sits on the lap of another puppet).

Regarding claim 18, Giant discloses a transportation device comprising: 
a platform configured to support an operator (see at least Fig. 1, element 1; the platform supports all of the operators); 
a character assembly disposed over the platform to form an operator compartment and comprising one or more actuators configured to move one or more components of a character structure (see at least the video at 1:03-1:15, Fig. 1, element 2, and element 3; the dog (i.e., character assembly) is configured to simulate the movement of a creature via the joints of the dog (i.e., actuatable features)); 
a control system comprising control features, wherein the control system is configured to control the one or more actuators of the character assembly based on input from the control features (see at least the video at 1:03-1:15, and Fig. 1, element 4; the pulley system (i.e., control ; and
a transportation assembly configured to move the platform (see at least Fig. 1, element 5; the vehicle platform includes a driver that directs movement of the platform via at least a steering wheel), wherein the character assembly is disposed on the transportation assembly (see at least Fig. 1; the vehicle (i.e., transportation assembly) supports the dog (i.e., character assembly) as part of the larger character assembly which includes all aspects above the platform base).

Regarding claim 19, Giant discloses all of the limitations of claim 18. Additionally, Giant discloses wherein the control system is configured to control the one or more actuators to move the one or more components according to a first type of motion in response to the transportation assembly moving the platform at a first speed (see at least the video at 1:03-1:15; the movement of the system may change based on how quickly the operators move the legs of the dog, and movement change may change based on the speed of the platform by the driver. Examiner notes that the claim language merely requires the ability to do so); and 
wherein the control system is configured to control the one or more actuators to move the one or more components according to a second type of motion in response to the transportation assembly moving the platform at a second speed (see at least the video at 1:03-1:15; the movement of the system may change based on how quickly the operators move the legs of the dog, and movement change may change based on the speed of the platform by the driver. Examiner notes that the claim language merely requires the ability to do so).

wherein the first type of motion corresponds to a slow walk, wherein the second type of motion corresponds to a gallop, and wherein the first speed is less than the second speed (see at least the video at 1:03-1:15; the movement of the system may change based on how quickly the operators move the legs of the dog, and movement change may change based on the speed of the platform by the driver. Examiner notes that the claim language merely requires the ability to do so which is apparent by the video).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Giant.

Regarding claim 6, Giant discloses all of the limitations of claim 5. Additionally, Giant discloses wherein the auxiliary effect feature comprises a spray nozzle configured to direct a fluid from a portion of the character assembly toward an interactive zone (see at least the video at 1:17; the spray nozzles spray mist which may hit onlookers).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of the first embodiment of Giant with the second embodiment of Giant in order to interact better with the crowd; see Giant video at 1:16. 

Regarding claim 13, Giant discloses all of the limitations of claim 12. Additionally, Giant discloses wherein the character assembly fully conceals the operator compartment and the control features (see at least the video at 0:58; the operator driving the truck is in a fully concealed space which includes driving control features).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of the first embodiment of Giant with the second embodiment of Giant in order to be more aesthetically pleasing by hiding the driving operator; see Giant video at 1:00. 

Regarding claim 16, Giant discloses all of the limitations of claim 12. Additionally, Giant discloses wherein the structural components comprise a head, eyes, and a mouth, wherein the control system is configured to operate the head, the eyes, and the mouth independently of one another (see at least the video at 1:20-1:23; the eyes, the mouth, and the head may move independently from one another; note: Examiner is interpreting this limitation to mean that the eyes and/or mouth may be controlled without controlling the head and that the head may also be controlled without controlling the eyes and/or mouth).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of the first embodiment of Giant with the second embodiment of Giant in order to add additional liveliness to the creature; see Giant video at 1:20. Examiner notes that the primary embodiment also includes motion of the mouth and head; see Giant at 1:03-1:08. 


Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2013/0023351 which relates to a large animal costume suit which includes at least two operators, fully enclosed, which operate different features of the animal; and
W.O. Pub. No. 2009/037741 which relates to a large animal costume which includes one operator, fully enclosed within the animal. The operator operates different features of the animal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/THOMAS E WORDEN/Primary Examiner, Art Unit 3663